DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recites the limitation "the (LAT)".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Botzer et al (Pub. No.:  US 2018/0042505) in view of Bar-Tal et al (Pub. No.:  US 2016/0045123).
Regarding claim 1, 7, Botzer et al disclose a medical apparatus, comprising:
a probe configured for insertion into a body of a patient and comprising a plurality of electrodes configured to contact tissue within the body in a sequence of time intervals [see 0184-0189];
a display screen [see 0189, 0192 and figs 23];
a position-tracking system (magnetic tracking system) configured to acquire position coordinates of the electrodes within the body [see 0184, 0191];
a processor [see 0187-0189] configured to:
acquire respective electrophysiological signals from a group of the electrodes in each time interval in the sequence while the electrodes contact an area of the tissue at respective locations within the area [see 0187-0189, 0050 and figs 5, 7] by disclosing ECG module 436 enables processor 20 to acquire and analyze EP (electrophysiological) signals received by electrode 411, including the ECG signals that are typically presented to professional 402 as voltage-time graphs, which are updated in real time, on a display screen 450 [see 0189];
extract respective electrophysiological parameters from the respective electrophysiological signals acquired in each time interval by the electrodes in the group [see abstract, 0105-0113, 0120-0125, 0129, 0135, 0146 and figs 14]; 

a visual indication of the extracted electrophysiological parameters (voltages) at the respective locations of the electrodes in the time intervals for which the respective measure of consistency satisfied a predefined consistency criterion [see 0106-0113];
and 
automatically discarding from the map the electrophysiological parameters extracted in the time intervals for which the respective measure of consistency did not satisfy the predefined consistency criterion [see 0101-0105].
Botzer et al don’t explicitly mention a three-dimensional (3D) map of the tissue while superimposing on the map, responsively to the position coordinates.
Bar-Tal et al disclose render to the display screen a three-dimensional (3D) map of the tissue while superimposing on the map, responsively to the position coordinates [see 0102-0112].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Botzer et al and Bar-Tal et al by displaying a three-dimensional (3D) map of the tissue while superimposing on the map, responsively to the position coordinates. For accuracy purposes.

Regarding claim 2, 8, Botzer et al disclose wherein the electrophysiological parameter comprises a local activation time (LAT) in a heart of the patient, and the measure of consistency is indicative of a variation of the LAT [see 0160-0166, 0093] by disclosing In local activation, unipolar derivative changes are accompanied by a bipolar derivative change as illustrated by a 2 ms activity window 140 [see 0093]



Regarding claim 4, 10, Botzer et al disclose wherein the electrophysiological parameter comprises an electrophysiological voltage, and the measure of consistency is indicative of a variation of the electrophysiological voltage [see 0106-0113, 0145-0147, 0189] by disclosing a user bipolar voltage controlled threshold are considered valid annotations. For each annotation multiple features are computed. Each feature value is given a fuzzy score ranging from zero to one, corresponding to a confidence value for the feature. Finally, all scores are combined together and their value is tested against a global score threshold. Those annotations that pass the global score threshold, i.e., that have a high confidence value, are considered valid annotations and those that do not, i.e., that have a low confidence value, are rejected [see 0106].

Regarding claim 5, 11, Botzer et al disclose wherein the measure of consistency comprises:
a peak-to-peak variation of the electrophysiological voltage in any given time interval [see 0106-0113, 0145-0146] and the consistency criterion requires that the peak-to-peak variation of the electrophysiological voltage not exceed a predefined limit [see 0145-0146] by disclosing bipolar amplitude of each annotation is defined by measuring the peak-to-peak amplitude, baseline removed, 1 KHz bipolar signal in a 14 ms window centered around the annotation time (maximum unipolar velocity point) and a system default value of bipolar amplitude threshold is set to 30 micro Volts [see 0146]. 

Regarding claim 6, 12, Botzer et al disclose ECG module 436 enables processor 20 to acquire and analyze EP (electrophysiological) signals received by electrode 411, including the ECG signals referred to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793